Citation Nr: 0501325	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  98-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for the 
residuals of a laceration of the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1966 to December 1968.

This case was before the Board of Veterans' Appeals (Board) 
in April 2000, at which time it was remanded for further 
development.  Following the requested development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, confirmed and continued its initial 
noncompensable rating for the veteran's service-connected 
residuals of a laceration of the left eye.  Thereafter, the 
case was returned to the Board for further appellate action.

In his substantive appeal (VA Form 9), received by the RO in 
August 1998, the veteran raised contentions to the effect 
that service connection was warranted for a detached retina 
in his left eye, post-operative and for right eye disability 
secondary to his service-connected left eye disability.  
Those claims have not been certified to the Board on appeal 
nor have they otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over 
those claims and they will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).  
They are, however, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a laceration 
of the left eye are manifested primarily by subjective 
complaints and visual acuity of no worse than 20/40.

2.  The veteran is not totally blind in his non-service-
connected right eye.



CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
residuals of a left eye laceration have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.383, 4.1, 4.2, 4.7, 4.20, 4.79, 4.84a, Diagnostic 
Code (DC) 6002. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

During the veteran's October 1965 service entrance 
examination, he reported that he wore glasses.  His visual 
acuity was 20/70, correctable to 20/20, bilaterally.

While stationed in Okinawa in December 1967, the veteran was 
admitted to the hospital with a vertical laceration on his 
left upper eyelid.  That laceration was closed with stitches.  
Exploration of the globe also revealed involvement of the 
conjunctiva and sclera.  The veteran was hospitalized for 
approximately two weeks, during which time, the wound healed 
routinely.  At the time of his discharge from the hospital, 
there was slight stasis of the eyelid and a mild anterior 
chamber reaction to the injury.  

Following his discharge from the hospital, the veteran 
continued to complain of problems with his left eye, 
including pain, twitching, and photophobia.  In January 1968, 
he was medically transferred to the continental United States 
where he was hospitalized for several days at the U.S. Naval 
Hospital in Long Beach, California.  On admission, his 
corrected visual acuity was 20/20, bilaterally.  There was a 
well-healed eschar over the left upper eyelid and superior 
conjunctiva.  The eyes were white, and the extraocular 
movements were within normal limits.  Except for the presence 
of a small leucoma in the inferior one-third of the left 
cornea, the slit lamp and funduscopic examinations were 
normal.  The remainder of the physical examination was 
normal.  Since no active ocular pathology was found, the 
veteran was discharged to full duty.

Following his discharge from the hospital, the veteran 
continued to complain of visual pain, blurring, and 
photophobia.  He felt that he was getting the runaround with 
respect to his complaints; however, during two ophthalmologic 
consultations in March 1968, the uncorrected visual acuity in 
his right eye was 20/50, variously correctable to 20/20 and 
20/25.  The uncorrected visual acuity in his left eye was 
20/70, variously correctable to 20/20 and 20/40.  

During his service separation examination in December 1968, 
the veteran's uncorrected visual acuity was 20/40 in his 
right eye and 20/70 in his left eye, each correctable to 
20/20.  

In January 1998, the RO received the veteran's original 
application for service connection for defective vision.  In 
support of that claim, he submitted reports reflecting his 
treatment by the VA in January and February 1998.  

In April 1998, the veteran underwent a VA eye examination.

By a rating action in June 1998, the RO granted the veteran's 
claim of entitlement to service connection for the residuals 
of a laceration of the left eye.  The RO assigned a 
noncompensable evaluation, effective January 30, 1998.  The 
veteran disagreed with the amount of that rating, and this 
appeal ensued.

The June 1998 rating action constituted an initial rating 
award.  When an initial rating award is at issue, a practice 
known as "staged" ratings may apply.  That is, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

II.  Duty to Assist

Prior to considering this case on its merits, the Board must 
determine whether the VA has fulfilled its duty to assist the 
veteran in the development of his claim.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In particular, the VA had 
to ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004)).  

By virtue of information contained in letters, dated in 
February and October 2003, the RO notified the veteran of the 
records and evidence needed to substantiate his claim.  The 
RO informed the veteran that in order to establish 
entitlement to an increased evaluation for his service-
connected residuals of a left eye laceration, the evidence 
had to establish that such condition had gotten worse.  The 
RO stated that it had to identify all sources of medical 
treatment for his left eye, to include the treatment records 
associated with his June 1998 retinal detachment repair 
surgery.  The RO also stated that the veteran had to give it 
enough information so that it could request the records form 
the person or agency that had them.  

The RO informed the veteran that it was responsible for 
obtaining records held by Federal agencies, such as the 
military, the VA, and Social Security Administration.  The RO 
further informed the veteran that it would make reasonable 
efforts help him try to get relevant evidence not held by a 
Federal agency, such as records from private doctors or 
hospitals, employment records, or records from state or local 
government agencies.  In this regard, he was notified that if 
he wished the VA to obtain medical records, he would have to 
authorize medical personnel to release such records by using 
VA Form 21-4142.  Such information included the name and 
address of the person, agency, or company who had the 
records; the time frame covered by the records; and, in the 
case, of medical records, the condition for which he was 
treated.  The RO stated that if the veteran did not provide 
the necessary release, he would have to obtain and submit the 
necessary records in order to have them considered.  

The RO stated that it would notify the veteran if the holder 
of the records declined to provide them or asked for a fee to 
provide them.  The RO noted, however, that it was ultimately 
the veteran's responsibility to make sure that it received 
all of the evidence necessary to support his claim, which 
wasn't in the possession of a Federal department or agency.  
The RO further noted that it would assist him by providing a 
medical examination or getting a medical opinion if it 
decided it was necessary to make a decision in his claim.  

Finally, the RO told the veteran where to send the additional 
information/evidence.  It set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  
The RO specifically noted that it had sent a courtesy copy of 
the letter to the veteran's representative and that the 
veteran could also contact his representative for assistance.

In addition to the letters, dated in February and October 
2003, the veteran was provided with a Statement of the Case 
(SOC), issued in July 1998; Supplemental Statements of the 
Case (SSOC's), issued in October 1998 and September 2004; and 
a copy of the Board's April 2000 remand.  They further 
notified the veteran and his representative of the evidence 
necessary to substantiate the veteran's claim of entitlement 
to an initial compensable evaluation for his service-
connected residuals of a laceration of the left eye.  

The SOC, the SSOC's, and the October 2003 letter identified 
the following evidence as having been received by the RO:

?	The veteran's claim for benefits, which was 
received on January 30, 1998;
?	The veteran's service medical records from 
October 1965 to December 1968;
?	Reports of examinations performed at the VA 
Medical Center (MC) in Columbia, Missouri, in 
April 1998 and September 2003;
?	A statement from the veteran, received in July 
1999; 
?	Records reflecting the veteran's treatment at 
the Columbia VAMC from January 1998 to August 
2003;
?	Records reflecting the veteran's treatment at 
the VAMC in Little Rock, Arkansas, from August 
1999 to April 2003;
?	Records reflecting the veteran's treatment at 
the VAMC in Fayetteville, Arkansas, from 
October 2000 to April 2001; and 
?	Records reflecting the veteran's treatment at 
the VAMC in Houston, Texas, in July 2002.

Despite those records and reports, the Board determined in 
April 2000, that the evidence was incomplete.  In particular, 
the Board noted that records of the veteran's June 1998 eye 
surgery had not been included with the claims file.  The 
Board also noted that none of the physicians who had examined 
the veteran since service had discussed the connection, if 
any, between the then-current findings of eye disability, the 
June 1998 surgery, and the veteran's service-connected 
residuals of a left eye laceration.  Accordingly, the Board 
requested that the June 1998 surgical records be obtained and 
associated with the claims folder.  The Board also requested 
that the veteran be scheduled for a VA examination to 
determine the nature and extent of the veteran's service-
connected residuals of a left eye laceration.  The claims 
folder was to be available to the examiner for review prior 
to the examination.  The Board requested that the examiner 
provide an opinion identifying the residuals of the left eye 
laceration.  The Board noted that such opinion should be 
based on a review of the material contained in the claims 
folder and any additional records obtained, as well as an 
examination of the veteran.

In September 2003, the veteran reported for the scheduled VA 
examination.  In scheduling the examination, the RO had 
requested that the claims file be sent to the examiner for 
review and that the examiner confirm that the claims folder 
had, in fact, been reviewed.  Despite that request, there was 
no evidence that the examiner had actually reviewed the 
claims folder.  

The failure to review the claims folder constituted non-
compliance, not only with the RO's request but also with the 
Board's remand order.  See Stegall v. West, 11 Vet. App. 268 
(1998) (A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders).  Consequently, the examination was inadequate for 
rating purpose, and the veteran was scheduled for an 
additional examination.  

In June 2004, the veteran was scheduled for an eye 
examination at the VA Medical Center (MC) in Columbia, 
Missouri.  He was notified of that examination at his address 
of record 1325 Ashley Road, Boonville, Missouri, 65233 
(Boonville).  In a subsequent telephone call, the veteran's 
stepmother informed the VA that the veteran had moved to 
Texas.  Because the veteran was no longer in the correct 
jurisdiction, the examination was cancelled.

In a telephone call later in June 2004, the veteran informed 
the VA that he had returned from Texas and that he was back 
at his Boonville address (VA Form 119).  The RO then sent the 
veteran a notice at his Boonville address that his 
examination had been scheduled at the Columbia VAMC for still 
later in June 2004.  

Prior to the examination, the veteran informed the VA that he 
had only been visiting his father in Boonville and that he 
(the veteran) actually resided at 1037 Sycamore, Rockaway 
Beach, Missouri 65740 (Rockaway Beach).  Again, the 
examination was cancelled because the veteran was no longer 
in the correct jurisdiction.

In July 2004, the veteran confirmed to the VA that he still 
lived at the Rockaway Beach address (VA Form 119).  
Therefore, the RO sent the veteran a notice to that address 
informing him that he had been scheduled for his eye 
examination at the Fayetteville, Arkansas, VAMC for later in 
July 2004.  The veteran failed to report for that 
examination.  

Neither the veteran nor his representative has provided an 
explanation for the veteran's failure to appear for the 
examination at the Fayetteville VAMC.  Indeed, there is no 
evidence that the notice of the examination was undeliverable 
by the Post Office or that it otherwise did not reach the 
veteran.  In this regard, it should be noted that government 
officials are presumed to properly discharge their official 
duties.  There is no clear evidence that they did not do so; 
and therefore, the VA is entitled to the benefit of that 
presumption.  See, e.g., Baldwin v. West, 13 Vet. App. 1, 6 
(1999).  Moreover, the evidence shows that the VA took 
extensive steps to ensure that the veteran had been given an 
opportunity to have an adequate VA examination and had 
scheduled him on several occasions for that purpose.  In 
fact, during June and July 2004, the VA and the veteran had 
maintained communication, such that he knew or should have 
known that the VA was trying to schedule him for an 
examination.  It may therefore be said that his failure to 
appear for his latest examination was without good cause.  

Although the veteran did not report for his most recently 
scheduled examination in conjunction with his request for a 
higher rating, the Board will nevertheless evaluate his 
appeal based on the evidence of record.  38 C.F.R. 
§ 3.655(a)-(b) (2004).  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  The Board notes that the appeal emanates 
from the original claim of entitlement to service connection 
for defective vision.  Indeed, the issue regarding the amount 
of the rating was a downstream issue.  Moreover, the Board 
notes that prior examinations to evaluate his left eye 
disability are on file.  While an additional examination was 
requested and the veteran did not report for it, the Board 
will evaluate the claim on the evidence that is of record.  

In consideration of its duty to assist the veteran in the 
development of his claim, the Board has further evaluated the 
compliance with its April 2000 remand.  The Board finds that 
the VA did not receive the requested copies of the reports 
associated with the veteran's eye surgery in June 1998.  
While that scenario also presents a potential Stegall 
problem, the Board notes that in May 2000, the RO had 
requested that the veteran furnish the name and address of 
the provider who performed the surgery.  That request was 
returned to the Post Office because the veteran had moved and 
had left no forwarding address.  In February 2003, the RO 
again sent a letter to the veteran requesting such 
information.  That letter was not returned or otherwise noted 
to be undeliverable.  In October 2003, the RO also sent the 
veteran a letter requesting such information.  While such 
letter was initially returned, it was remailed in October 
2003 and was not returned or otherwise noted to be 
undeliverable.  

In any event, the veteran did not respond to the request for 
the name and address of the provider who performed his eye 
surgery in June 1998.  As noted in the Board's April 2000 
remand, there was evidence that such surgery could have been 
performed by or through the VA.  Therefore, the RO requested 
the veteran's treatment records from the Kansas City VAMC.  
However, the Kansas City VAMC replied that such records were 
at the VAMC in Columbia, Missouri.  The RO then requested the 
veteran's treatment records from the Columbia VAMC.  While 
the RO received numerous records in response to that request, 
they did not include the report of the June 1998 surgery.  
Those records did indicate that such surgery was performed on 
a fee basis; however, as noted above, the veteran did not 
fulfill his requirement to respond to requests for 
information concerning that surgery.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159 (b), (c)(1)(i), (c)(2)(i), (3).  
38 U.S.C.A. § 5103(b); 38 C.F.R. § 3.159(b). 

After reviewing the claims file, the Board concludes that 
based on the facts of this case, the RO has met its duty to 
assist the veteran in the development of the evidence 
necessary to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support his 
claim of entitlement to an initial compensable rating for the 
residuals of a laceration of the left eye.  In particular, he 
did not respond to either the February or October 2003 letter 
requesting additional information/evidence and did not report 
for the additional examination that had been scheduled to 
obtain information on his claim.  As such, there is no 
reasonable possibility that further development would lead to 
any additional relevant evidence with respect to those issues 
or be helpful in light of the current record.  Therefore, 
further development is unnecessary in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing actions, there is no further 
development to be accomplished prior to considering his 
claim.  Therefore, the Board will proceed to the merits of 
the appeal.  

II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  

The veteran's service-connected residuals of a left eye 
laceration have been rated by analogy to scleritis.  
38 C.F.R. § 4.20, 4.84a, DC 6002 (2004).  Scleritis is rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss; pain, rest requirements, or episodic 
incapacity, combining an additional 10 percent rating during 
the continuance of active pathology.  The minimum rating 
during active (emphasis added) pathology is 10 percent.  

The best distant vision obtainable after best correction by 
glasses will be the basis for rating loss of visual acuity.  
38 C.F.R. § 4.75 (2004). Corrected visual acuity of 20/40 or 
better warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.84a, DC 6079 (2004).

Although service connection is in effect for left eye 
disability, service connection is not in effect for right eye 
disability.  Compensation is payable for the combinations of 
service-connected and nonservice-connected disabilities as if 
both disabilities were service connected where there is 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 U.S.C.A. § 1160; 
38 C.F.R. § 3.383, 4.79.  

A review of the record shows that from January 1998 to July 
2003, the veteran was followed by the VA for multiple 
disabilities of the left eye, primarily diagnosed as a 
detached retina and cataracts.  During that period, 
measurements of his visual acuity were somewhat divergent, 
more so on the left than the right.  In January 1998, the 
uncorrected visual acuity in his right eye was 20/80+1, 
correctable to 20/50, while in July 2002; the uncorrected 
visual acuity in his right eye was 20/60+1, correctable to 
20/20.  The uncorrected visual acuity in his left eye ranged 
from 20/200- in January 1998 to 20/80-1 in July 2002.  The 
corrected visual acuity in his left eye ranged from 20/80-1 
(February 1998) to 20/25+1 (July 2002).  

The evidence also shows that there were times during the 
period from January 1998 through July 2002, when the visual 
acuity in the veteran's left eye was significantly worse.  
For example, in June 1998, without glasses, he was reportedly 
unable to count fingers using his left eye.  In August 1999, 
his uncorrected visual acuity in that eye was 20/2 ft @ 8 ft, 
correctable to 20/100-1.  Such deterioration, however, was 
associated with left eye problems, such as cataracts or a 
detached retina, for which service connection has not been 
granted.  In this regard, the Board notes that on a number of 
occasions, the veteran has undergone surgery on his left eye, 
primarily for cataracts and a detached retina.  In February 
1998, it was noted that the veteran had a history of scleral 
buckle repair of the left eye.  In June 1998, the veteran 
underwent a scleral buckle procedure to correct a detached 
retina.  In an August 1999 nursing note, it was reported that 
he again experienced visual loss in the left eye.  He was 
scheduled for surgery but was unable to make it.  In that 
nursing note, it was also reported that the veteran had had 
surgery the past spring for a detached retina.  During a 
September 2001 consultation with the Ophthalmology service, 
it was noted that in April 2000 the veteran had had undergone 
cataract extraction from the left eye with implantation.  

In an effort to determine the level of impairment 
attributable to the veteran's service-connected left eye 
disability, the VA scheduled the veteran for eye examinations 
in April 1998 and September 2003.  Indeed, such examinations 
were necessary, because the veteran's claim turned on whether 
he met the schedular criteria for an initial compensable 
evaluation for scleritis under 38 C.F.R. § 4.84a, DC 6002.   

Despite the veteran's non-service-connected left eye 
disabilities and fluctuations in the visual acuity in his 
left eye during the period from January 1998 through July 
2003, the findings on the VA examinations are generally 
consistent and show that the corrected visual acuity in the 
left eye is 20/25.  Such finding is compatible with a 
noncompensable evaluation under 38 C.F.R. § 4.84a, DC 6079.  
Parenthetically, it should be noted that the veteran's 
uncorrected visual acuity in his left eye is no worse than 
20/40, which is also compatible with a noncompensable 
evaluation.  

In any event, there was no evidence of active pathology 
associated with the veteran's service-connected residuals of 
a left eye laceration.  Neither examiner reported any loss of 
visual fields or any pain, and there was no evidence of any 
rest requirements or episodic incapacity due to the.  Rather, 
both examiners reported that the veteran's ocular motility 
was normal.  Moreover, there was no evidence of any deficits 
of the eyelid, conjunctiva, or sclera, which were the areas 
reportedly affected by the left eye laceration in service.  
Indeed, the adnexa and an external examination were 
reportedly normal; and in April 1998, the lids were normal 
and the conjunctiva were clear.  The more recent examination 
did show that the veteran had several abnormalities involving 
the left eye, including a mild afferent papillary defect and 
a Soemmering ring; however, they were reportedly associated 
with cataracts and a detached retina.  As noted above, 
service connection has not been established for either of 
those disorders and the veteran's claim for them has been 
referred to the RO.  

Given the foregoing evidence, the veteran's service-connected 
residuals of a left eye laceration more nearly reflect the 
criteria for a noncompensable rating for the veteran's 
service-connected residuals of a laceration of the left eye 
under 38 C.F.R. § 4.84a, DC 6002.  Accordingly, an increased 
initial rating is not warranted.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
service-connected residuals of a left eye laceration have 
been generally consistent since January 30, 1998, the date 
that service connection and the 10 percent rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 


ORDER

An initial compensable rating for the residuals of a 
laceration of the left eye is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs


